FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 2014 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: A copy of 2013 annual report of Huaneng Power International, Inc. (the “Registrant”) filed with the Hong Kong Stock Exchange by the Registrant. . The Objectives of the Company As A Power Company, devoted to providing sufficient, reliable and eco-friendly energy to the community; as a listed company, devoted to creating long-term, stable and increasing returns for shareholders; and as a first class power producer, devoted to having excellency in operation, becoming a leading power enterprise in China and an advanced enterprise internationally. 1 Contents Overview Company Profile Major Corporate Events in 2013 Financial Highlights Letter to Shareholders Management’s Discussion and Analysis Corporate Governance Report Social Responsibility Report Investor Relations Report of the Board of Directors Report of the Supervisory Committee Profiles of Directors, Supervisors and Senior Management Corporate Information Glossary Financial statements prepared in accordance with International Financial Reporting Standards Independent Auditor’s Report Consolidated Statement of Comprehensive Income Balance Sheets Consolidated Statement of Changes in Equity Statement of Changes in Equity Consolidated Statement of Cash Flows Notes to the Financial Statements Financial statements reconciliation between PRC GAAP and IFRS Financial statements reconciliation between PRC GAAP and IFRS 2 COMPANY PROFILE Huaneng Power International, Inc. (“the Company”, “Huaneng Power” or “Huaneng International”) and its subsidiaries are mainly engaged in developing, constructing, operating and managing large-scale power plants throughout China. As at 31 December 2013, the Company is one of China’s largest listed power producers with equity-based generation capacity of 59,625 MW and controlling generation capacity of 66,795 MW, and its domestic power plants are located in 19 provinces, municipalities and autonomous regions. The Company also has a wholly-owned power company in Singapore. The Company was incorporated on 30 June 1994. It completed its initial global public offering of 1,250,000,000 overseas listed foreign shares (“foreign shares”) in October 1994, which were listed on the New York Stock Exchange (NYSE: HNP) in the United States by issuing 31,250,000 American Depository Shares (“ADS”). In January 1998, the foreign shares of the Company were listed on the Stock Exchange of Hong Kong Limited (the “Hong Kong Stock Exchange”) by way of introduction (Stock Code: 902). Subsequently, in March 1998, the Company successfully completed a global placing of 250,000,000 foreign shares along with a private placing of 400,000,000 domestic shares. In November 2001, the Company successfully completed the issue of 350,000,hares (Stock Code: 600011) in the PRC, of which 250,000,000 shares were domestic public shares. In December 2010, the Company completed the non-public issuance of 1,500,000,000 ordinary shares denominated in RMB (“A Shares”) and 500,000,000 overseas listed ordinary shares (“H Shares”). Currently, the total share capital of the Company amounts to approximately 14.06 billion shares. The core business of the Company is to develop, construct and operate large-scale power plants throughout China by making use of modern technology and equipment and financial resources available domestically and internationally. As a power generation enterprise, the Company has been insisting on innovations in technologies, structure, and management since its incorporation; and on aspects regarding the 3 advancement in power technologies and construction and management of power plant. The Company has been the pioneer and has created various milestones within the domestic power industry. The Company was the first to introduce a 600 MW supercritical generating unit into China and we also started operating the first domestically built single 1,000 MW ultra-supercritical coal-fired generating unit, and the first digitalized 1,000 MW ultra-supercritical coal-fired generating unit in China. We completed the construction of the first 1,000 MW generating unit in the world using sea water desulphurization facilities. The Company was the first power company in China to get listed in New York, Hong Kong and Shanghai. The technical and economic indicators as well as the overall manpower efficiency of the Company have been remaining at the forefront in China’s power industry. The Company constantly optimizes the power structure and regional distribution, optimizes the development of thermal power, and constructs efficient and environmentally friendly units and power bases for coal and electricity integration in developed areas. We also strive to stably develop steam turbine generators, promote the development of efficient wind power projects and the investment in hydropower and nuclear power projects. Meanwhile, the Company actively promotes industry synergies, continues to promote the investment in coal, port and sea transportation etc. and upgrades the capability in the self-supply of coal, port storage, trans-shipment and the sea transportation. The combined synergy in power, coal, port and transportation is basically established. Throughout the years, with efforts in seeking expansion and operating our business in a prudent manner, the Company has expanded gradually with steady growth in competitive strengths. The success of the Company is attributable to its various advantages, including advantages in scale and equipment, advantages in strategic layout of power plants, strong support from major shareholders, sound corporate governance structure, advantages in market reputation, extensive experience in the capital markets, advantages in overseas development, staff with high calibre and experienced management team. The objectives of the Company are: as a power company, devoted to providing sufficient, reliable and eco-friendly energy to the community; as a listed company, devoted to creating long-term, stable and increasing returns for shareholders; and as a first class power producer, devoted to becoming a leading power enterprise in China and an advanced enterprise in the international market. Huaneng International Power Development Corporation (“HIPDC”), the Company’s parent company and controlling shareholder, was incorporated as a Sino-foreign joint stock company in 1985. The Company was incorporated by way of joint promotion by HIPDC and local government investment companies in the regions where the power plants are located. 4 MAJOR CORPORATE EVENTS IN 2013 January • The Company announced that its total power generation within China for 2012 recorded a decrease of 3.55% year-on-year. • The Company acquired 50% shareholding in the China Huaneng Group Fuel Co., Ltd. (“Fuel Company”) held by the Huaneng Group, and contributed to increase the capital of the Fuel Company with Huaneng Group in accordance with their respective shareholding ratio. February • The Company completed the issuance of bonds of RMB1.5 billion. • The Company completed the issuance of its first tranche of super-short-term debentures in 2013. The issuance amount for those debentures was RMB5 billion. • Phase I of the Singapore Tuas Power Tembusu Multi-Utility Complex Project was officially put into operation. March • Ms. MENG Jing, the deputy manager of the Capital Market department of the Company, replaced Ms. JIA Wenxin and was appointed the representative of securities affairs of the Company. • The Company announced its operating results for 2012. According to the PRC Accounting Standards, the net profit attributable to shareholders of the Company was RMB5,512 million, representing an increase of 366.95% over the previous year. • The Company held investor and press conferences within and outside China for its results for 2012. April • The Company completed the issuance of its second tranche of super-short-term debentures in 2013. The issuance amount for those debentures was RMB5 billion. • The Company announced that its total power generation within China for the first quarter of 2013 recorded a decrease of 2.44% year-on-year. • The Company announced its results for the first quarter of 2013. According to the accounting standards in China, the net profit attributable to shareholders of the Company was RMB2,554 million, representing an increase of 177.77% over the corresponding period of previous year. • The Company held global investor telephone conferences for its results of the first quarter in 2013. 5 May • The Company completed the issuance of its third tranche of super-short-term debentures in 2013. The issuance amount for those debentures was RMB5 billion. • The Company carried out non-deal roadshows in Europe and the US. June • The Company completed the placing of its 2013 first tranche of private placement of debt financing instruments in an amount of RMB5 billion. July • The Company announced that its total power generation within China for the first half of 2013 recorded a decrease of 0.46% year-on-year. • The Company announced its interim results for 2013. According to the PRC Accounting Standards, the net profit attributable to shareholders of the Company was RMB5,623 million, representing an increase of 164.98% over the corresponding period of previous year. • The Company held global investor telephone conferences for its interim results for 2013. August • The Company announced that an approval in respect of a wholly-owned project, namely the Huaneng Liaoning Changtu Laocheng Wind Farm, was obtained. September • The Company was officially included as one of the constituent stocks of Hang Seng China 50 Index. October • The Company announced that approvals in respect of wholly-owned projects, namely the Distributed Energy Project for Guangxi Huaneng Guilin World Tourist City and the Huaneng Hunan Guidong Hankou Wind Farm Project, were obtained. • The Company announced that its total power generation within China for the first three quarters of 2013 recorded an increase of 4.60% year-on-year. • The Company announced that the grid tariff of its power plants in China would be adjusted. • The Company announced its results for the first three quarters of 2013. According to the PRC Accounting Standards, the net profit attributable to shareholders of the Company was RMB9,187 million, representing an increase of 119.01% over the corresponding period of previous year. • The Company held global investor telephone conferences for its results for the first three quarters of 2013. 6 November • The Company announced that it completed the issuance of its 2013 first tranche of short-term debentures in an amount of RMB5 billion. • The Company announced that approvals in respect of wholly-owned projects, namely the Guizhou Pan County Jiaoziding Wind Farm Project and the Dapanshan Wind Farm Project were obtained. • The Company was awarded the “Best Listed Company Award” of the China Securities Golden Bauhinia Awards. December • The Company announced that the on-grid tariff of its gas turbine power plants in Jiangsu and Shanghai would be adjusted. • The Company announced that a F-class gas fired combined cycle generating unit (Unit 5, with a gross capacity of 406 MW) of Tuas Power Limited, a wholly-owned subsidiary of the Company, was put into operation. • The Company announced that approvals for wholly-owned projects, namely the Hubei Huaneng Sui County Jieshan Wind Farm Project, the Anhui Huaneng Huaining Shijing Wind Farm Project, the Liaoning Huaneng Yingkou Xianrendao Co-generation Project and the Jiangsu Huaneng Liuhe Wind Farm Project, were obtained. • The Company completed the issuance of its 2013 fourth tranche of super-short-term debentures in an amount of RMB5 billion. • The Company held reverse roadshow activities for 2013 in Nanjing Jinling Coal-fired Power Plant and Jinling Gas Combined-cycle Power Plant. 7 FINANCIAL HIGHLIGHTS (Amounts expressed in thousands of RMB, except per share data) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME(Note 1) Year ended 31 December Operating revenue Profit before income tax expense Income tax expense ) Profit after income tax expense Attributable to: – Equity holders of the Company – Non-controlling interests ) Basic earnings per share (RMB/share) Diluted earnings per share (RMB/share) 8 CONSOLIDATED BALANCE SHEETS (Note 2) As at 31 December Total assets Total liabilities ) Net assets Equity holders of the Company Non-controlling interests Notes: 1. The results for the years ended 31 December 2009, 2010, 2011 are derived from the historical financial statements of the Company. The results for the years ended 31 December 2012 and 2013 are set out on pages 95 to 96. All such information is extracted from the financial statements prepared under International Financial Reporting Standards (“IFRS”). 2. The consolidated balance sheets as at 31 December 2009, 2010, 2011 are derived from the historical financial statements of the Company. The consolidated balance sheets as at 31 December 2012 and 2013 are set out on pages 97 to 98. All such information is extracted from the financial statements prepared under IFRS. 9 Profit attributable to equity holders of the Company under IFRS For the years ended 31 December Domestic power generation For the years ended 31 December Generation capacity on an equity basis As at 31 December 10 LETTER TO SHAREHOLDERS The development objectives of Huaneng Power International are: as a power company, devoted to providing sufficient, reliable and eco-friendly energy to the community; as a listed company, devoted to creating long-term, stable and increasing returns for shareholders; and as a first-class power producer, devoted to having excellency in operation, becoming a leading power enterprise in China and an advanced enterprise in the international market. Dear Shareholders, This is the twentieth year since the establishment and listing of the Company. For two decades, the Company kept reforming and believing in innovation, and also worked hard to achieve sustainable, healthy and rapid development. With the significant growth in the size and strength of the Company, we created sustainable and stable returns for our shareholders. We would like to extend our sincere gratitude to all our shareholders for their continuous attention and support to the Company’s development. In 2013, the Company overcame difficulties posed by the sluggish growth in demand for electricity and intensified market competition in China and endeavored to explore the market and control costs strictly, and new progress has been made in every aspect, thus bringing about record high operating results. The Company recorded net profit attributable to equity holders of the Company of RMB10.426 billion for the year, representing a substantial year-on-year increase of 89.14%. The Board of Directors of the Company has resolved to propose the following profit distribution plan for 2013: a cash dividend of RMB0.38 (inclusive of tax) per share will be paid to all shareholders of the Company. In the future, the Company will continue to follow a proactive, balanced and stable dividend policy, keep enhancing its profitability and strive for continuous growth of return on equity. In 2013, the Company delivered promising performance in the capital market. The Company was included as one of the constituent stocks of Hang Seng China 50 Index, and was awarded the “Best Listed Company Award” of the China Securities Golden Bauhinia Awards 2013. The Company was on the list of “Platts Top 250 Global 11 Energy Listed Companies Award” for five years in a row and we ranked 96th for the year, which is much higher than that of last year. In 2014, to cope with the new situation and new changes, the Company will be more assertive on its goal of securing the leading position in all respects, and will further improve its efficiency, adjust the structure, strengthen the management mechanism, enhance the stable and efficient profitability, sustainability and the leading competitiveness in the industry. – To enhance our leading competitiveness in marketing and cost structure, continuously strengthen the profitability of the Company’s assets and the ability in creating value and risk taking; – To further accelerate the transformation, strengthen and optimize the core business of thermal power, optimize the industry structure for power, coal, port and shipping while maintaining the core business of electric power, assess the opportunities and risks of the international market, strengthen the organization and management of international operations for the sake of enhancing the capability for international operation; – To strengthen our corporate management in all aspects, attend to and improve organizational efficiency, enhance the intrinsic drive for the development of the Company and adhere to the belief in scientific development. Looking ahead, the Company will continue to accelerate the transformation of its development mode to enhance the quality and efficiency of its development, step up to rationalize its structure and promote industry synergies in an effective mean, so as to make the Company the world’s first-class listed power producer with leading technology, excellent management, reasonable distribution, optimized structure, industry synergy, remarkable efficiency, which is capable of generating both coal-fired power and clean energy power, along with its excellent corporate governance and promising market value. Being a responsible enterprise, we insist on supporting the continued enhancement of our corporate competitive edges through a responsible approach; insist on duly performing our economic responsibilities to provide our shareholders with long-term, stable and increasing returns; continue to perform our safety responsibilities, to be people-oriented and be focused on safety development for the sake of developing itself into an enterprise with the highest 12 safety standard; continue to perform our environmental responsibilities by paying heed to people’s livelihood and concerning clean development to ensure utilization of resources in an efficient and energy-saving manner, thus turning the Company into a “green corporation”; continue to perform our social responsibilities by creating mutual benefits and win-win scenarios that are conducive to the harmonious development of the Company and its stakeholders, so that the Company may serve as an excellent corporate citizen. CAO Peixi Chairman Beijing, PRC 18 March 2014 13 Increase Environmental Efficiency Realize Green Development 14 MANAGEMENT'S DISCUSSION AND ANALYSIS Since its incorporation, the Company has continued to expand its operating scale, thus increasing its operating revenue. The Company has also been the industry leader in the level of competitiveness, effectiveness of resources utilization and environmental protection. Currently, the Company is one of the largest listed power producers in China. OPERATING AND FINANCIAL REVIEWS AND PROSPECTS (MANAGEMENT'S DISCUSSION AND ANALYSIS) (Prepared under International Financial Reporting Standards (“IFRS”)) General The principal activities of the Company are investment, construction, operation and management of power plants. The Company provides consistent and reliable electricity to customers through grid operators where its operating plants are located. The Company is committed to scientific development through increasing economic efficiency, enhancing returns for shareholders, conserving resources and protecting the environment. The Company also attaches importance to social responsibilities and makes active contribution to the building of a harmonious society. Since its incorporation, the Company has continued to expand operational scale and increase operating revenue. The Company has been the leader in its industry on competitiveness, resources utilization efficiency and environmental protection. The Company is one of the Asia’s largest listed power producers and China’s most dynamic power generators. Its power generation operations are widely located with coverage in the Northeast China Grid, the Northern China Grid, the Northwest China Grid, the Eastern China Grid, the Central China Grid, the Southern China Grid, and the overseas market in Singapore. Looking back in 2013, with strong support of its shareholders, the employees of the Company made active and concerted efforts in response to the changes in power, coal and capital markets by expanding overseas market, improving marketing analysis and enhancing internal management with focus on key operations, thorough planning and sound controls. These efforts have contributed to growth of the Company in various aspects and made 2013 another year of its best operating results. During 2013, the Company maintained its leading position in major technological, economic indexes and utilization hours through safe production and active marketing activities. Its fuel management was strengthened, fuel costs were considerably reduced, and financial costs were effectively controlled. Marked improvement was noticeable in the Company’s 15 growth quality because of its active power generation restructuring efforts. The Company has also made new developments in energy saving, environment protection, and technological renovation, and diligently fulfilled its social responsibilities as a reliable provider of sufficient and clean energy to the society. 16 A. OPERATING RESULTS 1. 2013 operating results The power generation of the Company’s domestic power plants for the year ended 31 December 2013 was listed below (in billion kWh): Domestic Power Plant Power generation of 2013 Power generation of 2012 Change Electricity sold for Electricity sold for Change Liaoning Province Dalian % % Dandong -2.72
